17 A.3d 1046 (2011)
301 Conn. 904
Craig E. TUCKMAN
v.
Karen R. TUCKMAN.
SC 18786
Supreme Court of Connecticut.
Decided May 2, 2011.
Daniel Jonah Krisch and Kenneth J. Bartschi, Hartford, in support of the petition.
Charles W. Fleischmann, Shelton, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 127 Conn.App. 417, 14 A.3d 428 (2011), is granted, limited to the following issues:
"1. Did the Appellate Court, having determined that the trial court's child support order did not comply with the child support guidelines, properly invoke the mosaic rule to reverse all financial orders where it did not consider the defendant's challenges to the trial court's orders concerning alimony, property and attorney's fees?
"2. Did the Appellate Court properly determine that the trial court failed to apply the child support guidelines when the defendant sought unallocated alimony and support, and failed to file the required child support guidelines worksheet?"
HARPER, J., did not participate in the consideration of or decision on this petition.